IN THE
                          TENTH COURT OF APPEALS

                                    No. 10-17-00254-CR

JASON ALAN MCCONNELL,
                                                           Appellant
v.

THE STATE OF TEXAS,
                                                           Appellee


                      From the County Court at Law No. 1
                             Brazos County, Texas
                      Trial Court No. 15-03699-CRM-CCL1


                             ABATEMENT ORDER

      Appellant’s brief was originally due February 26, 2018. After two extensions of

time were granted, Appellant’s brief was due June 1, 2018. On May 29, 2018, appellant

requested a 15 day extension because counsel recently discovered that he only had a

limited time to access the reporter’s record through a link provided by the reporter and

has not had access to the record.

      In an order issued June 13, 2018, the Court questioned why counsel had not

discovered this potential problem in the five months since the record had been filed and
whether counsel could read the record and prepare and file an adequate brief within, at

most, 17 days. Nevertheless, the Court granted the motion and ordered appellant’s brief

due June 15, 2018. The Court also warned counsel that the failure to timely file appellant’s

brief would result in the Court abating this appeal to determine if appellant is receiving

effective assistance of counsel. The Court has not received appellant’s brief.

       Accordingly, we abate this appeal to the trial court to conduct any necessary

hearings within 21 days of the date of this Order pursuant to Texas Rule of Appellate

Procedure 38.8(b)(2) and (3). TEX. R. APP. P. 38.8(b)(2), (3).

       The supplemental clerk’s and reporter’s records required by Texas Rule of

Appellate Procedure 38.8(b)(2) and (3), if any, are ordered to be filed within 28 days of

the date of this Order. See id.


                                           PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Order issued and filed June 27, 2018




McConnell v. State                                                                    Page 2